Citation Nr: 1723613	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral heel spurs.

2. Entitlement to service connection for a right elbow disorder.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976; May 1999 to August 1999 and October 2001 to October 2003. He had additional service in the Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO.

The Board remanded the claims in September 2014 for further development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claims herein decided, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 
 
The claim of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right foot heel spur had onset during the Veteran's period of service.

2. Left foot heel spur had onset during the Veteran's period of service.

3. Right elbow olecranon enthesophyte had onset during the Veteran's period of service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for right heel spur are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria to establish service connection for left heel spur are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria to establish service connection for right elbow olecranon enthesophyte are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

The Veteran contends that in the performance of his duties as pararescue crewman and pararescue superintendent in the rescue squadron, he performed over 280 parachute jumps that led to the onset of his right and left heel spur and right elbow olecranon enthesophyte. 

In May 2, 1999 Pre-Deployment; July 28, 1999 Post-Deployment; October 31, 2001 Pre-Deployment; February 27, 2002 Post-Deployment; May 14, 2002 Pre-Deployment and August 3, 2002 Post-Deployment Health Assessments, the Veteran indicated that he was in excellent health and not on a limited duty profile or light duty. Additionally, he indicated that he had no concerns about his health. In the May 30, 2003 Post-Deployment Health Assessment, the Veteran indicated that he did not experience swollen or painful joints during his deployment.

A June 6, 2009 Report of Medical Assessment documents the Veteran's report that he sustained a bone spur to his right elbow caused by parachute landing. A June 9, 2009 Foot and Ankle Specialty Center treatment record reflects a diagnosis of bilateral bone spurs. A June 12, 2009 Report of Medical Assessment documents the Veteran's report that he sustained bilateral heel spur caused by parachute landing.

The September 2009 Report of VA examination reflects the Veteran's report that he sustained multiple traumas to the elbows while performing airborne parachute jumps. X-ray findings showed that a large olecranon enthesophyte was present in the right elbow. On examination, the diagnosis was large olecranon enthesophyte of the right elbow. 

The September 2009 Report of VA examination also reflects the Veteran's report that he experienced pain while landing during parachute jumps. He reported that the intensity of the pain increased and a private physician diagnosed heel spurs six months earlier. X-ray findings showed bilateral hallux valgus deformity and bilateral plantar calcaneal spurs. On examination, the diagnosis was bilateral heel spurs.

The February 2010 VA examination report documents the physician's opinion that the Veteran's right elbow olecranon enthesophyte and bilateral heel spurs were at least as likely due to service "based on the Veteran's statements and service treatment records." In the March 2010 VA examination report, the physician determined that an opinion as to etiology of the right elbow olecranon enthesophyte and bilateral heel spurs could not be offered without resort to speculation given that there were no old x-ray findings to compare to the current x-ray findings.  The physician noted that these disorders could exist without symptoms for many years. The physician also noted that the Veteran worked full-time as a delivery man and was on his feet and used his right arm daily and had done so for the past 24 years.

The Veteran's report of incurrence of right elbow and bilateral heel disability remained unchanged in November 2016 Report of VA examination. On examination, the diagnoses were chronic strain with large olecranon enthesophyte of the right elbow and bilateral heel spurs. The physician opined that the bilateral heel spur and right elbow olecranon enthesophyte were less likely than not incurred in or caused by in-service injury, event or illness. The physician explained that the Veteran's bone spurs (bilateral heels and right elbow) were incidental findings on x-ray that may or may not be associated with pain. The physician also reported that there were no specific causes of bone spurs. The physician noted there was no documented evidence of pain or bone spurs of the heel or elbow during the Veteran's period of service. 

The Board has considered the November 2016 VA opinion in which the physician opined that the Veteran's bilateral heels and right elbow disorders were less likely than not incurred in or caused by in-service injury, event or illness. However, the Veteran has reported that he performed over 280 parachute jumps in performance of his duties during his periods of service and that his bilateral heel and right elbow disorders onset as a result thereof. The Board has given the benefit of the doubt to the Veteran as to the claimed in-service events. Although the RO was apparently uncertain as to the Veteran's status when the claimed injuries occurred (i.e, whether he was serving on active duty for training or in a civilian status at an admittedly labor intensive occupation), and whatever number of actual parachute jumps, their performance would be consistent with a pararescue crewmember /pararescue superintendent. 

In rendering the opinion, the VA physician failed to address the impact the Veteran's parachute jumps had or did not have on the onset of his bilateral heel and right elbow disorders as directed in the September 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998). In the February 2010 VA examination report, the physician, accepting the Veteran's report that he performed parachute jumps during service as part of his service duties, opined that the right elbow olecranon enthesophyte and bilateral heel spurs were at least as likely due to service. In the March 2010 VA examination report, the physician acknowledged that these disorders could exist without symptoms for many years.

Given the Veteran's competent and credible report of performing parachute jumps as part of his service duties, the evidence is in relative equipoise in showing that the Veteran has right and left heel spur and right elbow olecranon enthesophyte that onset due event of service. Reasonable doubt is resolved in the Veteran's favor and service connection for right heel spur, left heel spur and right elbow olecranon enthesophyte is warranted.

The Board expresses no opinion regarding the severity of these disorders. The RO will assign appropriate disability ratings on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for bilateral heel spurs is granted.

Service connection for a right elbow disorder is granted.


REMAND

Further VA examination is necessary to assess the Veteran's claim of service connection for sleep apnea.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his mild obstructive sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Did the Veteran's mild obstructive sleep apnea have onset during service or as a result of event or incident of his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The December 2011 Substantive Appeal (VA Form 9) documents the Veteran's report that manifestations of his sleep apnea were first identified by his wife after his return from Iraq in 2003. He reports that his wife complained that his disturbing sleep patterns, episodes of cessation of breathing while he slept and excessive snoring caused her sleepless nights. He admitted that despite her complaints it was years before he sought medical help. VBMS Entry January 6, 2012.

*A June 2013 statement documents the Veteran's fellow unit member and bunk mate's report that during their deployment he witnessed the Veteran's sleeping difficulties. He reported that the Veteran appeared to have periods of sleep where he stopped breathing. Further he reported that the Veteran's snoring became so disruptive that he had to seek alternative sleeping accommodations. VBMS Entry January 30, 2015.
 
*A May 2009 polysomnogram report documents a diagnosis of mild obstructive sleep apnea. VBMS Entry October 3, 2014, p. 10/56.

*The March 2010 Report of VA Examination documents a diagnosis of mild sleep apnea. The examiner opined that the Veteran's sleep apnea was not likely related to environmental hazards the Veteran claimed to be exposed to during his period of service. To that end, the examiner explained there were no subjective symptoms of sleep apnea documented on his post deployment health assessment. VBMS Entry March 1, 2010. 

*The November 2016 Report of VA Examination documents a diagnosis of obstructive sleep apnea. The examiner opined that the Veteran's sleep apnea was less likely incurred in or caused by claimed in-service injury, event or illness, explaining that the Veteran was diagnosed with sleep apnea many years after his periods of military service. VBMS Entry December 7, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


